DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of the Claims
2.	Claims 1-2 and 5-9 are currently pending. Claims 5-9 have been withdrawn as being drawn to non elected inventions.  This office action is in response to the amendment filed on 05/03/2021. 

                                                  EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David Cate on 06/03/2021.

The application has been amended as follows: 
Claims 5-9 are canceled. 

                                                                 Allowable Subject Matter
4.	Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: of Aslam (US 4,929,694) and Nummy (US 2,947,731) and over Conrad (Cathrin Sonja Conrad/ Polybutadiene und Butadien enthaldente Copolymer emit gezielt eingebauten vulkansierbaren Gruppen durch Raft Polymerisation, Gottingen 2013;  Listed on the IDS filed on 05/20/2020, all citations refer to the partial English language translation which is provided unless otherwise stated and the page number indicated refer to the page number of the translation, only Chapters 2, 7,8 and 10 of the document have been translated; additionally a machine translation of the entire document is provided and all citations of “Machine translation” refer to this provided machine translation).
Aslam teaches a method of preparing a copolymer by free radical polymerization (column 2 lines 35-45) of monomers that include a para mercaptostyrene ester and other comonomers (column 2 lines 50-65) which is preferably a para mercaptostyrene acetate (column 1 lines 55-65).  The copolymer is indicated to be capable of including conjugated diene hydrocarbons and halogenated hydrocarbons such as butadiene, isoprene and chloroprene (column 2 lines 20-27). Butadiene corresponds to 1,3 butadiene, isoprene corresponds to 2-methylbuta-1,3-diene and chloroprene corresponds to 2-chloro-1,3-butadiene all of which are among the claimed dienes. 
Aslam does not teach or fairly suggest the claimed process which includes preparing a sulfur corsslinkable rubber mixture comprising the copolymer and vulcanizing the sulfur-crosslinkable rubber mixture where the sulfur atom of the monomer takes part in the vulcanizing. 
Nummy teaches vinyl benzyl thiol esters having the structures of H2C=CH*C6H4-CH2-S-C(=O)-R where R can be alkyl radicals (column 1 lines 55-65) and further teaches that these vinyl benzyl thiolesters can be copolymerized with other unsaturated  vinyl and vinylidene compounds such a styrene, methylmethacyrlate and methyl isopopenyl ketone ect (column 2 lines 20-30) by using polymerization catalysts such a benzoyl peroxide, lauryl peroxide, cumene hydroperoxide, diisopropyl benzene hydroxide, sodium persulfate, potassium persulfate and azobisisobutyronitirle (column 2 lines 15-25) which are all free radical initiators and as such would indicate that the polymerization process is a free radical polymerization process. Nummy further teaches examples of the monomer which include vinyl benzyl thiolacetate which has the structure indicated above where R is CH3 (column 2 lines 55-70 and column 3 lines 1-5).  Nummy additionally teaches that the vinylbenzyl thiol esters can be hydrolyzed 
Nummy does not teach or fairly suggest the claimed process which involves copolymerization with one of the specifically claimed dienes and further the preparing of a sulfur crosslinkable rubber mixture comprising the polymer.
Conrad teaches the copolymerization of butadiene and a 4-vinylbenzyl thioacetate monomer (called ViBet; pg 62 paragraph 2 schema 7.1) by use of a free radical imitator or AIBN (pg 94 paragraph 1 pg 95 Table 7.15). 
Conrad also teaches the copolymerization of 4-vinyl benzylbenzene thiosulfonate (pg 101 paragraph 1).  The 4-vinyl benzylbenzene thiosulfonate is indicated to have a structure of (pg 101 paragraph 1 Schema 8.1)

    PNG
    media_image1.png
    107
    96
    media_image1.png
    Greyscale

Conrad additionally indicates the purpose of the reference to create butadiene containing copolymers with specifically incorporated vulcanizable groups and one of the means of doing so is the functionalization for monomer molecules by vulacanizable groups that are incorporated along the polymer chain (pg 108 paragraph 1). 
Conrad teaches that synthetic rubber is formed from 1,3 butadiene (pg 46 paragraph 3). Conrad also teaches that additives can be added to rubber composition in order to tailor crosslinking such as accelerators, fatty acids, and vulcanization retarders in order to for a vulcanization mixture and that elemental sulfur can be used in vulcanization (pg 46 paragraph 2). The addition of additives to a rubber would form a rubber mixture.  Conrad additionally indicates that the structures formed from the 
Conrad does not teach or fairly suggest the claimed process which uses the claimed monomer which can not be 4-vinylbenzyl thioacetate or 4-vinyl benzylbenzene thiosulfonate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	 Claims 1-2 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763